STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 September 30, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Karen L. Rossotto Re: Strategic Funds, Inc. File Numbers: 2-88816; 811-3940 Ladies and Gentlemen: On behalf of Strategic Funds, Inc. (the "Company"), transmitted for filing with the Securities and Exchange Commission (the "Commission") under the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended, is Post-Effective Amendment No. 93 (the "Amendment") to the Company's Registration Statement on Form N-1A (the "Registration Statement"). The Amendment relates to Post-Effective Amendment No. 92 ("Amendment No. 92") to the Registration Statement, filed on July 31, 2013 with respect to Dreyfus Select Managers Small Cap Growth Fund (the "Fund") in order to change the definition of "small cap companies" for purposes of the Fund's policy with respect to the investment of 80% of its assets (the "80% policy"). The Amendment is being filed in order to respond to comments of the staff (the "Staff") of the Commission on Amendment No. 92 that were provided to the undersigned by Karen L. Rossotto of the Staff via telephone on September 16, 2013 and to make certain other revisions. The Company's Tandy certification was filed with Amendment No. 92. The prospectus and statement of additional information ("SAI") included in the Amendment have been marked to indicate changes from those versions filed as part of Amendment No. 92. For the convenience of the Staff, and for completeness purposes, the Staff's comments have been restated below in their entirety, and the response is set out immediately following each comment. Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. Prospectus Fund Summary 1.
